        Case 2:18-cr-00292-DWA Document 180 Filed 01/22/20 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

         v.                                             Criminal No. 18-292

 ROBERT BOWERS

   UNITED STATES’ MOTION TO SET DEADLINES FOR MEANINGFUL NOTICE
       OF DEFENDANT’S INTENT TO USE MENTAL HEALTH EVIDENCE

        AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United

States Attorney for the Western District of Pennsylvania, Troy Rivetti and Soo C. Song, Assistant

United States Attorneys for said district, and Julia Gegenheimer, Special Litigation Counsel, Civil

Rights Division, and hereby files the instant Motion requesting that the Court set April 23, 2020,

as the deadline for all defense mental health related notices, including: (1) the defendant’s intent

to rely upon mental health evidence at the guilt or penalty phase pursuant to Federal Rule of

Criminal Procedure 12.2; and (2) his intent to raise a challenge to the United States’ ability to seek

the death penalty against him pursuant to Atkins v. Virginia, 536 U.S. 304 (2002).

        For the following reasons, the United States requests that the Court order that the contents

of such notices be sufficiently meaningful to allow the United States to prepare its rebuttal case,

that all defense mental health testing and evaluations be completed prior to the deadline, and that

the Court thereafter enter a briefing schedule for the parties to address other Rule 12.2 procedures

regarding penalty-phase mental health evidence.

   I.         MENTAL HEALTH EVIDENCE IN CAPITAL PROSECUTIONS

        A defendant may rely upon mental health evidence at the guilt- or penalty-phase of a

federal criminal trial involving a death-eligible offense. Further, mental health evidence may


                                                  1
        Case 2:18-cr-00292-DWA Document 180 Filed 01/22/20 Page 2 of 17



become relevant if the defendant makes a claim related to intellectual disability (a so-called

“Atkins claim”). As explained below, these areas are governed by different bodies of law and are

subject to varying notice requirements.

       The presentation of mental health evidence at trial is governed by Federal Rule of Criminal

Procedure 12.2. The Rule addresses the three circumstances in which mental health evidence may

become relevant. First, a defendant may seek to admit mental health evidence to support assertion

of an insanity defense. Fed. R. Crim. P. 12.2(a). Second, a defendant may seek to introduce

evidence related to a mental defect or disease that otherwise bears on the issue of guilt. Fed. R.

Crim. P. 12.2(b)(1). Third, a defendant may seek to introduce evidence related to a mental defect

or disease that bears on the issue of punishment in a capital case. Fed. R. Crim. P. 12.2(b)(2). In

all three instances, a defendant seeking to admit such evidence must “notify an attorney for the

government in writing . . . and file a copy of the notice with the clerk.” See Fed. R. Crim. P.

12.2(a) and (b). The Rule requires that the notice be filed within the time for filing of pretrial

motions, or at any later time set by the court. Id. As such, the presumptive deadline for Rule 12.2

notices in this case is April 23, 2020. See Doc. No. 108. The United States requests that the Court

maintain that date as the Rule 12.2 notice deadline.

       Rule 12.2 diverges in the procedures which follow notice, depending on the type of mental

health evidence the defendant intends to introduce. If a defendant provides notice of his intent to

assert an insanity defense, “the court must, upon the government’s motion, order the defendant to

be examined under 18 U.S.C. § 4242.” Fed. R. Crim. P. 12.2(c)(1)(B). And if a defendant provides

notice of his intent to otherwise introduce mental health evidence in the guilt- or penalty-phases




                                                2
        Case 2:18-cr-00292-DWA Document 180 Filed 01/22/20 Page 3 of 17



pursuant to Rule 12.2(b), “the court may, upon the government’s motion, order the defendant to

be examined under procedures ordered by the court.” Fed. R. Crim. P. 12.2(c)(1)(B).

       The Rule, however, imposes additional restrictions on penalty-phase mental health

evidence, providing that the results and reports of any such examinations by government experts

must be sealed and not disclosed to any government or defense attorney until after the defendant

is found guilty of a capital crime and has confirmed his intention to offer expert evidence on mental

condition at the sentencing proceeding. Fed. R. Crim. P. 12.2(c)(2). Further, once the United

States has complied with Rule 12.2(c)(2)—i.e., by disclosing the results and reports of its

examinations—the defendant is required to make reciprocal disclosures of any reports and results

of expert examinations conducted on his behalf about which he intends to offer evidence during

the penalty phase. Fed. R. Crim. P. 12.2(c)(3). In short, the Rule 12.2(c) framework is designed

to insulate a defendant against the prosecution team’s acquisition and use during the guilt phase of

any court-compelled statements made to government experts in preparation for the potential

sentencing proceeding.

       Beyond its limited textual strictures, Rule 12.2 leaves to the sound discretion of the trial

court case-specific determinations regarding the precise content of the notice a defendant must

provide to the United States under Rule 12.2(b). While Federal Rule of Criminal Procedure

16(b)(1)(B) and (C) provides some guidance, 1 particularly in the guilt-phase context, its



1
  Legally and qualitatively, notice of an intention to present expert evidence of a mental condition
pursuant to Rule 12.2(b) is distinct from the expert discovery and notice provisions of Rule
16(a)(1)(F) and (G). Whereas summaries of non-mental–health expert testimony under Rule 16
are typically produced closer in time to trial, the Federal Rules presume that a defendant “must”
serve Rule 12.2 notice “within the time provided for filing a pretrial motion,” barring further action
by the court. Fed. R. Crim. P. 12.2(a), (b). The provisions of the rule also account for both the

                                                  3
          Case 2:18-cr-00292-DWA Document 180 Filed 01/22/20 Page 4 of 17



application to penalty-phase mental health evidence conflicts with, and must cede to, other

limitations of Rule 12.2. Accordingly, the United States discusses the appropriate contents and

timing of guilt-phase and penalty-phase notices in Section III.B below.

          The Rule 12.2(c) framework also leaves to the trial court’s discretion the manner in which

government experts are to conduct their examinations, while complying with the rule’s prohibition

against early disclosure of the results and reports of their examinations to the prosecution team.

To that end, the 2002 Advisory Committee made clear:

          The amendment [to Rule 12.2] leaves to the court the determination of what
          procedures should be used for a court-ordered examination on the defendant’s
          mental condition (apart from insanity). As currently provided in the rule, if the
          examination is being ordered in connection with the defendant’s stated intent to
          present an insanity defense, the procedures are dictated by 18 U.S.C. § 4242. On
          the other hand, if the examination is being ordered in conjunction with a stated
          intent to present expert testimony on the defendant’s mental condition (not
          amounting to a defense of insanity) either at the guilt or sentencing phases, no
          specific statutory counterpart is available. Accordingly, the court is given the
          discretion to specify the procedures to be used. In so doing, the court may certainly
          be informed by other provisions, which address hearings on a defendant’s mental
          condition. See, e.g., 18 U.S.C. § 4241, et seq.

Fed. R. Crim. P. Rule 12.2, Advisory Committee Comments, 2002 Amendments (emphasis

added).

          As such, courts in capital cases typically specify additional procedures to be used with

respect to penalty phase mental health evidence after considering proposals from the parties. Such

procedures may include appointment of government “firewall” counsel 2 to receive defense



sensitivity of mental health evidence and the potentially dispositive impact of an insanity defense
by prescribing early notice and limits on the timing and manner of disclosure. See Fed. R. Crim.
P. 12.2(a), (b), and (c).
2
  In order to facilitate the goal of full and fair discovery in the arena of penalty phase mental health
evidence, many courts have adopted procedures for the appointment of government firewall

                                                   4
        Case 2:18-cr-00292-DWA Document 180 Filed 01/22/20 Page 5 of 17



disclosures that may contain information subject to constitutional or other protections. Even where

firewall counsel is not appointed, procedures must be identified to allow for the government’s

examination of the defendant consistent with Rule 12.2’s restrictions. Additional procedures also

typically address the exchange of penalty-phase mental health discovery and post-guilty verdict

procedures.

       In light of the broad discretion that Rule 12.2 vests in this Court, and as a means to ensure

prompt resolution of any mental-health claims raised by the defendant, the United States hereby

respectfully requests:

       (1)     that the Court set April 23, 2020, as the deadline for all defense mental health

evidence related notices, including notice of the defendant’s intent to raise an Atkins claim, notice

of the defendant’s intent to assert an insanity defense, and notice of the defendant’s intent to

introduce expert evidence relating to a mental disease, defect, or condition bearing on the issue of

guilt or punishment;

       (2)     that the contents of each such notice should include the information identified by

the United States in Section III.B below;




counsel who will receive defense disclosures that may contain information subject to constitutional
or other protections. The utilization of firewall counsel protects the defendant’s rights while
enabling the United States to fairly and timely respond to defense mental health evidence. The
appointment of government firewall counsel allows a much earlier exchange of mental health
evidence, thereby avoiding unwarranted delays in the sentencing phase of the case, while assuring
that a defendant is insulated against the prosecution team’s acquisition and improper use of court-
compelled statements. United States v. Williams, 731 F.Supp.2d 1012, 1026 (D. Haw. 2010);
United States v. Umana, No. 3:08-CR134, 2009 WL 2489309 (W.D.N.C. Aug. 12, 2009); United
States v. Lujan, 530 F.Supp.2d 1224, 1240 (D.N.M. 2008); United States v. Wilson, 493 F.Supp.2d
348, 353–57 (E.D.N.Y. 2006); United States v. Johnson, 362 F.Supp.2d 1043, 1082–84 (N.D. Iowa
2005).

                                                 5
        Case 2:18-cr-00292-DWA Document 180 Filed 01/22/20 Page 6 of 17



       (3)     that all mental health testing and examinations of the defendant be completed prior

to the April 23, 2020, notice deadline; and,

       (4)     that the Court set a briefing schedule for the parties to propose, either jointly or

separately, additional, specific Rule 12.2 penalty-phase mental health evidence procedures that

should apply in this case.

II.    ATKINS CLAIMS

       Although the United States has no basis to anticipate an Atkins claim by defendant Bowers,

intellectual disability is within the realm of mental health claims that may become relevant in a

capital prosecution. The Federal Death Penalty Act (“FDPA”) prohibits the execution of a person

who is intellectually disabled. 3 18 U.S.C. § 3596(c) (“A sentence of death shall not be carried out

upon a person who is mentally retarded.”). The Supreme Court also has held that the execution of

intellectually disabled individuals is unconstitutional. Atkins v. Virginia, 536 U.S. 304 (2002).

The Supreme Court’s opinion in Atkins, like the FDPA, designates intellectual disability as a bar

to execution. In Atkins, however, the Supreme Court provided little guidance on how or when to

determine whether a defendant’s intellectual disability prohibits his execution. The Court stated,

“[a]s was our approach in Ford v. Wainwright[] with regard to insanity, ‘we leave to the State[s]

the task of developing appropriate ways to enforce the constitutional restriction upon [their]

execution of sentences.’” Id. at 317 (quoting Ford v. Wainwright, 477 U.S. 399, 405, 416-17

(1986)). Therefore, a court faced with an Atkins claim can expect litigation over a multitude of

issues, including the applicable definition of intellectual disability, the burden of proof, production



3
  For purposes of this motion, the terms “intellectually disabled” and “mentally retarded” are used
interchangeably.

                                                  6
        Case 2:18-cr-00292-DWA Document 180 Filed 01/22/20 Page 7 of 17



of discovery to the United States, the need for a government examination of the defendant, and the

particulars of any related evidentiary hearing. See, e.g., United States v. Watts, No. 14-CR-40063,

2017 WL 413164 (S.D. Ill. Jan. 31, 2017) (ruling on parties’ briefing concerning applicable burden

of proof); United States v. Watts, No. 14-CR-40063, 2016 WL 3541502 (S.D. Ill. June 29, 2016)

(ruling on government’s motion to evaluate defendant for intellectual disability); United States v.

Northington, No. 2:07-CR-550, 2012 WL 4024944 (E.D. Pa. Sept. 12, 2012) (ruling on

government proposed testing and videotaping of government examinations); United States v.

Northington, No. 2:07-CR-550, 2012 WL 2873360 (E.D. Pa. July 12, 2012) (ruling on discovery

issues related to Atkins claim).

       Indeed, Atkins claims are not governed by Rule 12.2. See, e.g., Northington, 2012 WL

2873360, at *5 (“The procedure used by district courts that have considered Atkins claims does

not logically fit within the framework established by Rule 12.2(c).”). Nonetheless, given the

litigation required once an Atkins claim has been made, and the dispositive nature of such a claim

on the ability of the United States to seek the death penalty in the event of a ruling in the

defendant’s favor, most courts have scheduled Atkins notice deadlines well in advance of trial.

See, e.g., United States v. Jordan, No. 4:15-CR-00404, Doc. No. 2145 at 3 (E.D. Mo. Mar. 20,

2019) (setting March 23, 2020, Atkins notice deadline in advance of anticipated April 5, 2021

trial 4) (attached as Exhibit A); United States v. Mills, No. 2:16-CR-20460-MAG-RSW, Doc. No.

475 at 1, 3 (E.D. Mich. Aug. 31, 2018) (setting January 2, 2019, Atkins notice deadline in advance




4
  A trial date was not addressed in the magistrate’s scheduling order because the order was limited
“to pretrial matters.” See Exhibit A at 1. However, other pleadings confirm that the parties agreed
to, and anticipated, a trial date of April 5, 2021. See, e.g., Jordan, Doc No. 2449 at 2.

                                                7
        Case 2:18-cr-00292-DWA Document 180 Filed 01/22/20 Page 8 of 17



of April 21, 2020, trial) (attached as Exhibit B); United States v. Council, No. 4:17-CR-00866,

Doc. No. 121 at 1, 3 (D.S.C. May 2, 2018) (setting August 31, 2018, Atkins notice deadline in

advance of January 14, 2019, trial) (attached as Exhibit C); United States v. Christensen, No. 2:17-

CR-20037, Doc. No. 67 at 2, 4 (C.D. Ill. Feb. 14, 2018) (setting September 21, 2018, Atkins notice

deadline in advance of April 3, 2019, trial) (attached as Exhibit D); United States v. Cramer, No.

1:16-CR-26, Doc. No. 42 at 3, 4 (E.D. Tex. Mar. 22, 2016) (setting June 5, 2017, Atkins notice

deadline in advance of October 10, 2017, trial) (attached as Exhibit E); United States v. Fell, No.

5:01-CR-012, Doc. No. 584 at 1 (D. Vt. July 13, 2015) (setting October 26, 2015, Atkins notice

deadline in advance of an unspecified trial date occurring no earlier than August 2016) (attached

as Exhibit F).

       Though no statute or law dictates when a court should impose such a deadline, setting a

reasonable pretrial deadline facilitates timely resolution of any such claim prior to trial and allows

sufficient time to litigate the claim without disrupting trial. See, e.g., Northington, 2012 WL

2873360, at *7 (lamenting defendant’s late Atkins claim because of the disruption it could cause

to the trial schedule). The United States respectfully requests that the court set a deadline of April

23, 2020, for defense notice of an Atkins claim. The contents of such a notice are addressed in

Section III.B below.

III.   RULE 12.2 MENTAL HEALTH NOTICES

       A.        The Court Should Set April 23, 2020, as the Deadline for All Defense
                 Mental Health Notices

       As explained above, Rule 12.2 establishes the deadline for pretrial motions as the

presumptive deadline for guilt- and penalty-phase mental health notices. Fed. R. Crim. P. 12.2(a)



                                                  8
        Case 2:18-cr-00292-DWA Document 180 Filed 01/22/20 Page 9 of 17



and (b). As is typical in a capital case, there is good reason to believe that defendant Bowers has

contemplated the possibility of offering expert mental health testimony, based in part upon prior

defense assertions in this case. See, e.g., Doc. No. 100 at 3. Defense counsel have not yet disclosed

to the United States the extent to which they plan to pursue mental health examinations of the

defendant, or whether they intend to file an Atkins notice or any notice pursuant to Rule 12.2(a)

and (b). The deadline to file pretrial motions, as currently set, is April 23, 2020. This is an

appropriate date for the defendant to provide all mental-health notices required by Rule 12.2.

Accordingly, the United States requests that the Court require the defendant to provide notice of

his intent to raise an Atkins claim by the same date, April 23, 2020, notwithstanding the fact that

courts have often required Atkins notice to be filed earlier than Rule 12.2 notice. 5 See, e.g.,

Exhibits A, B, C, and F.

       This deadline allows sufficient opportunity for the defendant to explore his mental health

evidence and decide if he wishes to rely upon such evidence. As the Court is aware, the defendant

has been detained since his arrest on October 27, 2018. Counsel from the Federal Public Defender

was appointed shortly thereafter, and learned counsel was appointed on December 27, 2018 (Doc.

No. 43). The defendant’s legal counsel has remained constant since that date, and counsel have

had unimpeded access to the defendant ever since. The defendant and his counsel have had more

than a year to investigate what role mental health evidence may play at any stage of this case. As




5
   The United States previously proposed earlier and staggered deadlines for all mental health
evidence notices (see Doc. No. 91-1 at 1-2), but given the presumptive April 23, 2020, deadline
dictated by Rule 12.2, the United States now modifies its earlier request to be consistent with that
presumptive date, and to allow the defendant to file his notice of intent to raise an Atkins challenge
at the same time.

                                                  9
       Case 2:18-cr-00292-DWA Document 180 Filed 01/22/20 Page 10 of 17



such, imposing a deadline for the defendant’s notice of April 23, 2020, is reasonable and

appropriate under the circumstances and will facilitate resolution of any mental health-related

matters without undue delay.

        B.        Although the Contents of Each Notice Will Vary, the Court Should Require
                  that Any Such Notice Provide Meaningful Information and Details

             1.      Guilt-phase Rule 12.2 notice

        Guilt-phase Rule 12.2 notice is relatively straight-forward in that Rule 12.2(a) and (b)(1)

do not restrict disclosures in any way. Compare Rule 12.2(b)(2). If the defendant provides notice

of his intent to present an insanity defense or other evidence of a relevant mental condition during

the guilt phase, 6 the Court should require that any notice pursuant to Rule 12.2(a) and (b)(1)

include: (1) the name of each mental health expert upon whom the defendant will rely, including

those who reviewed records and/or testing results but did not personally examine the defendant;

(2) each expert’s qualifications; (3) a list of the specific tests administered to the defendant by each

expert, including any tests not personally administered by the testifying expert, but upon which

the expert will rely; and, (4) a written summary of any anticipated expert witness testimony that

describes the witness’s opinions, the bases and reasons for those opinions, and the witness’s

qualifications. See Fed. R. Crim. P. 16(b)(1)(C). This information will allow the United States to

make informed decisions concerning what experts it will need to retain for rebuttal.

        Within 30 days of the filing of the defendant’s guilt-phase Rule 12.2 notice, the defendant

should also be required to provide the United States with the results or reports of any mental




6
  The United States, likewise, has no reason to expect that the defendant intends to advance an
insanity defense and/or rely on any mental condition during the guilt phase.

                                                  10
       Case 2:18-cr-00292-DWA Document 180 Filed 01/22/20 Page 11 of 17



examination or scientific test or experiment he intends to use in his case-in-chief and the report of

any expert who he intends to call to testify. See Fed. R. Crim. P. 16(b)(1)(B). These productions

should include the experts’ raw data. 7 Within 30 days of that production, the United States should

be required to file any motion for mental health examination of the defendant. 8

               2.      Penalty-phase Rule 12.2 notice

       Although Rule 16 does apply to the penalty phase of a capital case, not all of the reciprocal

obligations contained in Rule 16(b) can be fulfilled at the time a defendant files his Rule 12.2(b)(2)

notice because of the restrictions on penalty-phase mental health disclosures imposed by Rule

12.2(c)(3). Accordingly, the contents of Rule 12.2(b) notice addressing penalty-phase mental

health evidence will differ from Rule 12.2 notice addressing guilt-phase mental health evidence.

The United States therefore requests that the Court order that the defendant’s Rule 12.2(b)(2)

penalty-phase notice include (1) the name of each mental health expert who the defendant will rely

upon, including those who reviewed records and/or testing results but did not personally examine

the defendant; (2) each expert’s qualifications; and (3) a list of the specific tests administered to

the defendant by each expert, including any tests not personally administered by the testifying

expert, but upon which the expert will rely.




7
   Raw data includes all medical records upon which the expert relied, any underlying data
reviewed and/or relied upon in reaching the expert’s opinion, including reports and testing
performed by non-testifying experts, any test and examination questions and answers in unredacted
form, handwritten or typed notes, and any audio or video recordings or transcripts of interviews
with the defendant.
8
  Other deadlines may need to be scheduled related to any request for a government examination
of the defendant. However, those deadlines are best determined in conjunction with litigation
concerning the United States’ requested examination of the defendant.

                                                 11
       Case 2:18-cr-00292-DWA Document 180 Filed 01/22/20 Page 12 of 17



       3.      Meaningful Notice under Rule 12.2(b)

       Courts have routinely construed Rule 12.2(b) to require not just perfunctory notice of a

defendant’s intent to introduce mental health evidence—but meaningful notice of the defendant’s

anticipated mental health examinations and evidence. Meaningful Rule 12.2(b) notice must

“provid[e] the government with an opportunity to conduct the kind of investigation needed to

acquire rebuttal testimony.” United States v. Johnson, 362 F.Supp.2d 1043, 1079 (N.D. Iowa

2005) (discussing United States v. Sampson, 335 F.Supp.2d 166, 242-43 (D. Mass. 2004)).

Providing meaningful notice in advance of trial is crucial to the United States’ ability to adequately

identify, investigate, and, where appropriate, rebut the defendant’s claims regarding his mental

condition. See Kansas v. Cheever, 571 U.S. 87, 94 (2013) (failing to allow government to present

rebuttal psychiatric evidence would “undermine the adversarial process, allowing a defendant to

provide the jury, through an expert operating as proxy, with a one-sided and potentially inaccurate

view of his mental state at the time of the alleged crime”).

       As such, the defendant’s Rule 12.2(b) notice should include the names and professional

qualifications of the defense mental health experts upon whom the defendant may rely at trial. See

United States v. Beckford, 962 F. Supp. 748, 763-64 (E.D. Va. 1997); United States v. Taylor, 320

F.Supp.2d 790, 791 (N.D. Ind. 2004) (referencing prior order requiring defendant to provide

identities and qualifications of mental health experts who will testify or whose opinions will be

relied upon); Johnson, 362 F.Supp.2d at 1079-81 (rejecting a government request for notice of

defendant’s alleged mental health disorders because required disclosure of her expert’s “specific

identities, and hence, their qualifications” sufficiently narrowed the scope of conditions they might

reasonably diagnose); United States v. McCluskey, No. 10-CR-2734, Doc. No. 219 at 1 (D.N.M.


                                                 12
       Case 2:18-cr-00292-DWA Document 180 Filed 01/22/20 Page 13 of 17



Sept. 9, 2011) (ordering that defendant’s Rule 12.2 notice include “the name and professional

qualifications of any mental health professional who will testify as an expert and a brief, general

summary of the topics to be addressed that is sufficient to permit the United States to determine

the area in which its expert must be versed”) (order attached as Exhibit G); United States v.

Cramer, No. 1:16-CR-26, Doc. No. 378 at 1 (E.D. Tex. Feb. 21, 2018) (requiring that Rule 12.2

notice “include the names of each expert, types of experts, and the specific tests administered in

their examination of Defendants”) (order attached as Exhibit H). 9 Indeed, as one district court

found, “the right to offer rebuttal testimony . . . would be a hollow one indeed without discovery

into the mental condition of the accused.” 10 United States v. Fell, 372 F.Supp.2d 753, 759 (D. Vt.

2005). See also United States v. Wilson, 493 F.Supp.2d at 355-56 (applying reciprocal discovery

provisions of Rule 16(b) to penalty mental health evidence).

       Adequate notice also requires identification of “the nature of the tests that the defendant’s

experts have performed or will perform, e.g., the MMPI-2, the WAIS-2, etc., in the course of their

evaluations of the defendant.” Johnson, 362 F.Supp.2d at 1080 (citing Sampson, 335 F.Supp.2d

at 242-43). Requiring inclusion of this type of information in the defendant’s notice is necessary

to permit the prosecution trial team to hire the appropriate expert(s) to respond meaningfully to

any mental health claims the defense asserts.



9
  To be sure, some courts have ordered the defendants to produce only the types of experts upon
which they would rely in penalty hearing Rule 12.2 notices. Based upon the cases cited herein and
in order to avoid unnecessary delay, the better practice is for the defendant to provide meaningful
notice and for the Court to require disclosure of the identities of the experts.
10
  The FDPA also permits the United States “to rebut any information received [at the sentencing
hearing], and [that it] shall be given a fair opportunity to present argument as to the adequacy of
the information to establish the existence of any . . . mitigating factor.” 18 U.S.C. § 3593(c).

                                                13
          Case 2:18-cr-00292-DWA Document 180 Filed 01/22/20 Page 14 of 17



          The United States further proposes that it be required to file any motion seeking

examination of the defendant within 45 days of the filing of the defendant’s notice.

             4.        Contents of Atkins notice

          No federal rule or statute governs a defendant’s notice of his intention to file an Atkins

claim. Given the numerous areas that will need to be litigated in the event of an assertion by the

defendant that he cannot be subjected to capital punishment due to intellectual disability, an Atkins

notice should include substantive notice of the bases for the Atkins claim, and, in particular: (1)

the name of each mental health expert upon whom the defendant will rely, including those who

reviewed records and/or testing results but did not personally examine the defendant; (2) each

expert’s qualifications; (3) a list of the specific tests administered to the defendant by each expert,

including any tests not personally administered by the testifying expert, but upon which the expert

will rely; and, (4) a written summary of the experts’ opinions, and the bases and reasons for those

opinions. This information will allow for the United States to retain its own experts, move for an

examination of the defendant, and identify which tests its experts propose to administer to the

defendant.

          The defense experts’ final reports and raw data 11 likewise will need to be produced to the

United States for its own experts’ review prior to government expert testing and examination. See

Northington, 2012 WL 2873360, at *6 (“This right to rebut the mental health evidence [described

in 18 U.S.C. § 3593(c)] would be rendered meaningless if the Government and the Government’s

experts were not timely provided Defendant’s expert reports. . . . We are satisfied that the




11
     See footnote 7.

                                                   14
       Case 2:18-cr-00292-DWA Document 180 Filed 01/22/20 Page 15 of 17



Government’s experts must be permitted to review the reports and the examination and testing

procedures used by Defendant’s experts prior to their examination of Defendant. Meaningful

rebuttal means being permitted to test not only the conclusions of Defendant’s expert, but also the

testing procedures used to reach those conclusions.”) (internal citations omitted). Therefore,

within 30 days of the filing of the Atkins notice, the defendant should also provide the United

States with the reports of any experts named in the notice as well as the results or reports of any

mental examination or scientific test or experiment conducted by the experts or upon which the

experts will rely. Such disclosures will be necessary to ensure that the United States has sufficient

information to determine whether to retain its own experts and to litigate the substance of the

Atkins claim, including at any evidentiary hearing. Any motion seeking relief pursuant to Atkins

should also be filed by this deadline; that is, within 30 days of the defendant’s notice.

       The United States further requests that the Court order that any motion to examine the

defendant by the United States be filed within 30 days of receipt of the above production.

       C.      All Testing, Evaluations, and Examinations of the Defendant Should
               be Concluded Prior to the April 23, 2020, Notice Deadline

       The United States further requests that the Court require that all testing, examinations, and

evaluations of the defendant by any defense mental health expert be completed prior to the

proposed April 23, 2020, notice deadline. The defendant necessarily will want to have full

information prior to making his notice decisions. Requiring completed examinations prior to the

notice deadline ensures that any such notices are, in fact, meaningful and complete, and that the

defendant does not inadvertently and unnecessarily occasion delays in these proceedings by way

of belated mental health examination and testing.



                                                 15
       Case 2:18-cr-00292-DWA Document 180 Filed 01/22/20 Page 16 of 17



       Simply put, a notice based on incomplete testing and that does not comprehensively

address the defendant’s intended mental health evidence does not serve the purpose of Rule 12.2

and will prevent the United States from being able to prepare an appropriate rebuttal. It would

also hinder litigation of any Atkins claim, delaying the United States’ ability to consider his claims,

and further delay the court’s ultimate resolution of the issue. By contrast, requiring meaningful

notice predicated upon completed testing and examination of the defendant will ameliorate the risk

of any potential delay between the guilt- and penalty- phases.

       Therefore, the United States requests an order requiring the defendant to complete all

testing, evaluations, and examinations prior to the April 23, 2020, notice deadline.

       D.      The Court Will Need to Set A Briefing Schedule Related to Further
               Rule 12.2 Penalty Phase Procedures

       In light of the wide discretion vested in the Court, and the special parameters Rule 12.2

imposes with respect to penalty-phase mental health evidence, specific procedures will need to be

implemented to address such evidence, its admission, and its rebuttal. The United States believes

that the parties should have the opportunity to fully brief their positions on the appropriate Rule

12.2 penalty-phase mental health procedures. See, e.g., Exhibit A at 3 (setting deadlines for Rule

12.2 proposals); Exhibit B at 2 (setting a deadline for parties to submit a joint statement, setting

forth points of agreement and disagreement related to Rule 12.2 and 16 penalty disclosures);

Exhibit C at 1 (setting deadline for government proposed Rule 12.2 procedures and defense

response thereto); Exhibit F at 2 (setting date for “[n]otice of firewall related procedures”). Such

briefing will help the court to assess the relative merits of, among other things, the mechanics and

parameters of the United States’ examination of the defendant, the potential use of government



                                                  16
       Case 2:18-cr-00292-DWA Document 180 Filed 01/22/20 Page 17 of 17



firewall counsel, the appropriate timing of the exchange of penalty-phase mental health discovery,

and other post-guilty verdict procedures. As to these matters, the United States proposes that the

parties and the Court resolve the briefing schedule following the Court’s ruling on the proposed

April 23, 2020, notices deadline, and the other matters addressed in this motion.

IV.    CONCLUSION

       Based on the foregoing, the United States respectfully moves the Court to set April 23,

2020, as the deadline by which the defendant must provide notice of his intent to raise a claim

under Atkins v. Virginia, as well as any notice required by Rule 12.2(a) and (b); require that any

such notice be meaningful and contain the detailed information described above; require that all

testing and evaluations of the defendant by any defense mental health expert be completed prior

to the proposed April 23, 2020, deadline; and, thereafter set a briefing schedule concerning

additional Rule 12.2 penalty-phase mental health procedures. A proposed Order is attached.

                                                     Respectfully submitted,

                                                     SCOTT W. BRADY
                                                     United States Attorney

                                                     s/Troy Rivetti
                                                     TROY RIVETTI, AUSA
                                                     PA ID No. 56816

                                                     s/ Soo C. Song
                                                     SOO C. SONG, AUSA
                                                     DC ID No. 457268

                                                     s/Julia Gegenheimer
                                                     JULIA GEGENHEIMER
                                                     Special Litigation Counsel
                                                     Civil Rights Division
                                                     NY ID No. 4949475



                                                17
        Case 2:18-cr-00292-DWA Document 180-1 Filed 01/22/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA
                                                           Criminal No. 18-292
                     v.

 ROBERT BOWERS


                                                ORDER

       AND NOW, upon due consideration of the United States’ Motion to Set Deadlines for

Meaningful Notice of Defendant’s Intent to Use Mental Health Evidence,

       IT IS HEREBY ORDERED that said motion is GRANTED.

       IT IS FURTHER ORDERED:

       (1)     On or before April 23, 2020, all mental health testing and examinations of the

defendant by any defense mental health expert shall be completed;

       (2)     On or before April 23, 2020, defendant Bowers shall provide notice to the United

States of all mental health claims that he intends to raise in this prosecution, and in particular:

notice of defendant Bowers’s intent to raise a claim pursuant to Atkins v. Virginia, 536 U.S. 304

(2002); and notice of the defendant’s intent to introduce expert evidence relating to a mental

disease, defect, or condition bearing on the issue of guilt or punishment;

       (3)     The contents of each such notice shall include the following:

               A)         With respect to defendant’s intention to raise an Atkins claim, the defendant

shall file with the Court a notice of his intention to raise an Atkins claim, and shall provide notice

to the United States, and file under seal with the Court, the bases for the Atkins claim. Said notice

to the United States and sealed filing shall set forth: (i) the name of each mental health expert upon

whom the defendant will rely, including those who reviewed records and/or testing results but did
        Case 2:18-cr-00292-DWA Document 180-1 Filed 01/22/20 Page 2 of 4



not personally examine the defendant; (ii) each expert’s qualifications; (iii) a list of the specific

tests administered to the defendant by each expert, including any tests not personally administered

by the testifying expert, but upon which the expert will rely; and, (iv) a written summary of the

experts’ opinions, and the bases and reasons for those opinions.

                Within 30 days of the filing of the Atkins notice, the defendant shall also provide

to the United States, and file under seal with the Court, the reports of any experts named in the

notice as well as the results or reports of any mental examination or scientific test or experiment

conducted by the experts or upon which the experts will rely, including the experts’ raw data. 1

Any motion seeking relief pursuant to Atkins shall also be filed by this deadline; that is, within 30

days of the filing of the Atkins notice.

                Within 30 days of the receipt of the defendant’s final expert reports and raw data,

the United States shall provide to defense counsel, and file under seal with the Court, its

determination as to whether it intends to move for an examination of the defendant, and identify

its experts and which tests its experts propose to administer to the defendant.

                B)      With respect to notice of defendant’s intent to present an insanity defense

or other evidence of a relevant mental condition during the guilt phase, the defendant shall provide

notice to the United States, pursuant to Fed. R. Crim. P. 12.2(a) and (b)(1), and file under seal with

the Court, notice setting forth: (i) the name of each mental health expert who the defendant will

rely upon, including those who reviewed records and/or testing results but did not personally

examine the defendant; (ii) each expert’s qualifications; (iii) a list of the specific tests administered



1
 Raw data includes all medical records upon which the expert relied, any underlying data reviewed
and/or relied upon in reaching the expert’s opinion, including reports and testing performed by
non-testifying experts, any test and examination questions and answers in unredacted form,
handwritten or typed notes, and any audio or video recordings or transcripts of interviews with the
defendant.
        Case 2:18-cr-00292-DWA Document 180-1 Filed 01/22/20 Page 3 of 4



to the defendant by each expert, including any tests not personally administered by the testifying

expert, but upon which the expert will rely; and (iv) a written summary of any anticipated expert

witness testimony that describes the witness’s opinions, the bases and reasons for those opinions,

and the witness’s qualifications.

               Within 30 days of providing to the United States the defendant’s guilt phase Rule

12.2 notice, the defendant shall provide to the United States, and shall file under seal with the

Court, the results or reports of any mental examination or scientific test or experiment he intends

to use in his case-in-chief, and the reports of any experts who he intends to call to testify, including

the experts’ raw data. Fed. R. Crim. P. 16(b)(1)(B).

               Within 30 days of that production, the United States shall determine whether it

intends to retain experts for rebuttal, and shall provide notice to the defendant, and file under seal

with the Court, its decision as to whether it intends to move for an examination of the defendant,

and identify its experts and which tests its experts propose to administer to the defendant.

               (C)     With respect to notice of defendant’s intent to present penalty-phase mental

health evidence, the defendant’s Rule 12.2(b)(2) notice, which shall be filed under seal with the

Court and provided to the United States, shall set forth the following: (i) the name of each mental

health expert who the defendant will rely upon, including those who reviewed records and/or

testing results but did not personally examine the defendant; (ii) each expert’s qualifications; and

(iii) a list of the specific tests administered to the defendant by each expert, including any tests not

personally administered by the testifying expert, but upon which the expert will rely.

               Within 45 days of the filing of the defendant’s notice, the United States shall

determine whether it intends to retain experts for rebuttal, and shall file under seal with the Court,

and provide notice to the defendant, its decision as to whether it intends to move for an examination
       Case 2:18-cr-00292-DWA Document 180-1 Filed 01/22/20 Page 4 of 4



of the defendant, and identify its experts and which tests its experts propose to administer to the

defendant. The Court will thereafter set a briefing schedule to address additional Rule 12.2

penalty-phase mental health procedures.

                                             IT IS SO ORDERED.




                                             Honorable Donetta Ambrose
                                             Senior United States District Judge


                                             Date
Case: 4:15-cr-00404-HEA-NAB
      Case 2:18-cr-00292-DWA Doc.
                              Document
                                  #: 2145180-2
                                           Filed:Filed
                                                  03/20/19
                                                       01/22/20
                                                             Page:
                                                                Page
                                                                   1 of14of
                                                                          PageID
                                                                            4    #:
                                     10101


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
           Plaintiff,                       )
                                            )
     v.                                     )      No. 4:15CR404 HEA/NAB
                                            )
ANTHONY JORDAN (3),                         )
                                            )
       Defendant.                           )

                                    SCHEDULING ORDER

          The above matter is referred to the undersigned pursuant to 28 U.S.C. § 636(b). On

December 19, 2016, the undersigned deemed this matter a complex case pursuant to 18 U.S.C. §

3161(h)(7)(B)(ii). [Doc. #765]. On December 20, 2018, the Government filed a Notice of Intent

to Seek the Death Penalty Pursuant to Title 18, United States Code, Section 3593 as to Defendant

Anthony Jordan. [Doc. #1988.] On March 5, 2019, this matter came before the undersigned for a

status conference. J. William Lucco, Michael Gorla, and Maria Pedraza appeared on behalf of

Defendant and Tom Rea and Erin Granger appeared on behalf of the Government. The parties

discussed the joint proposed scheduling order submitted on March 4, 2019. [Doc. #2098.] For the

reasons stated on the record at the status conference, the undersigned will ADOPT the parties’

joint proposed scheduling order as it applies to pretrial matters. The parties also included

proposed deadlines to be considered by the District Judge, therefore the undersigned will not

include those deadlines in this order.

          Accordingly,

          IT IS HEREBY ORDERED that The Government is to make disclosures required by

Brady v. Maryland, 373 U.S. 83 (1963) (evidence which might tend to exculpate a defendant or
Case: 4:15-cr-00404-HEA-NAB
      Case 2:18-cr-00292-DWA Doc.
                              Document
                                  #: 2145180-2
                                           Filed:Filed
                                                  03/20/19
                                                       01/22/20
                                                             Page:
                                                                Page
                                                                   2 of24of
                                                                          PageID
                                                                            4    #:
                                     10102


mitigate punishment) on or before June 3, 2019. Any exculpatory evidence coming into the

possession of the Government after this deadline will be promptly provided to Defendant.

        IT IS FURTHER ORDERED that the deadline for the Government to comply with all

discovery and inspection obligations required by Rule 16(b) of the Federal Rules of Criminal

Procedure is on or before June 3, 2019.

       IT IS FURTHER ORDERED that any motion challenging the death penalty, including

legal challenges to the validity of the aggravating factors, and the Government’s notice of intent

shall be filed on or before July 15, 2019.     The Government may respond by August 15, 2019.

Defendant may reply by September 16, 2019.

       IT IS FURTHER ORDERED that the deadline for the Government to provide notice of

intent to utilize evidence pursuant to Fed. R. Evid. 404(b) is on or before August 5, 2019.

        IT IS FURTHER ORDERED that Defense’s response to any notice of intent to utilize

evidence pursuant to Fed. R. Evid. 404(b) is September 9, 2019.

       IT IS FURTHER ORDERED that the Government shall disclose all evidence it intends

to offer in support of the aggravating factors set out in the notice of intent on or before September

9, 2019. Subsequent modifications or additions to such matters shall be promptly provided to the

Defendant on a continuing basis.

        IT IS FURTHER ORDERED that the deadline for the Defendant to file motions that

would be dispositive, including motions to dismiss the indictment, motions for bill of particulars,

factual challenges to the validity of the aggravating factors, challenges to the grand jury and venire,

motions attacking institution of the prosecution, and motions alleging selective prosecution, is

October 21, 2019. The Government’s response to any such motions is due on or before November




                                                  2
Case: 4:15-cr-00404-HEA-NAB
      Case 2:18-cr-00292-DWA Doc.
                              Document
                                  #: 2145180-2
                                           Filed:Filed
                                                  03/20/19
                                                       01/22/20
                                                             Page:
                                                                Page
                                                                   3 of34of
                                                                          PageID
                                                                            4    #:
                                     10103


21, 2019. The Defendant’s reply to the Government’s response is due on or before December 20,

2019. Any hearing necessary on dispositive motions will be promptly scheduled by the Court.

         IT IS FURTHER ORDERED that the Government is directed to file a proposal in the

matter of Rule 12.2 procedures on or before October 28, 2019. The Defendant is directed to

respond to the Government’s proposal on or before November 18, 2019. The Government may

file a reply to the Defendant’s response on or before December 20, 2019.

         IT IS FURTHER ORDERED that the deadline for any Defense notice of intent to offer

penalty phase mental health evidence required under Fed. R. Crim. P. 12.2(b)(2) is April 23, 2020.

Any necessary additional deadlines concerning penalty phase mental health evidence shall be

promptly scheduled by the Court in conjunction with, or after, the Court rules on the parties’ Rule

12.2(b)(2) proposals.

         IT IS FURTHER ORDERED that the deadline for filing motions to suppress statements

and evidence, including electronic surveillance conducted by the government, is February 20,

2020. The Government’s response to any such motions to suppress is due on or before March 20,

2020. The Defendant’s reply to the Government’s response is due on or before April 20, 2020.

Any hearing necessary on Defendant’s suppression motions will be promptly scheduled by the

Court.

         IT IS FURTHER ORDERED that the deadline for Defendant to raise issues of

competency is March 23, 2020. Any additional deadlines or hearing necessary to this issue will

be promptly scheduled by the Court.

         IT IS FURTHER ORDERED that the deadline for Defendant to raise claims under

Atkins v. Virginia, 563 U.S. 304 (2002) is March 23, 2020. Any additional deadlines or hearing

necessary to this issue will be promptly scheduled by the Court.



                                                3
Case: 4:15-cr-00404-HEA-NAB
      Case 2:18-cr-00292-DWA Doc.
                              Document
                                  #: 2145180-2
                                           Filed:Filed
                                                  03/20/19
                                                       01/22/20
                                                             Page:
                                                                Page
                                                                   4 of44of
                                                                          PageID
                                                                            4    #:
                                     10104


            IT IS FURTHER ORDERED that the deadline for Defendant to provide notice of his

intention to present an insanity defense under Fed. R. Crim. P. 12.2(a) or notice to present expert

evidence relating to a mental disease or defect or any other mental condition of Defendant bearing

on the issue of guilt under Rule 12.2(b)(1) is on or before March 23, 2020. Any additional

deadlines or hearing necessary to this issue will be promptly scheduled by the Court if such notice

is filed.

            IT IS FURTHER ORDERED that the deadline for Defendant to comply with all

discovery and inspection obligations required by Rule 16(b) of the Federal Rules of Criminal

Procedure is on or before March 23, 2020.




                                                 NANNETTE A. BAKER
                                                 UNITED STATES MAGISTRATE JUDGE
Dated this 20th day of March, 2019.




                                                4
Case 2:16-cr-20460-MAG-RSW
        Case 2:18-cr-00292-DWAECF
                                Document
                                  No. 475 180-3
                                           filed 08/31/18
                                                   Filed 01/22/20
                                                             PageID.2195
                                                                   Page 1 ofPage
                                                                             3 1 of 3



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                 Plaintiff,
                                                          Criminal Case No. 16-cr-20460
 v.
                                                          Honorable Mark A. Goldsmith
 D-1 EDWIN MILLS, and
 D-2 CARLO WILSON

             Defendants.
 ______________________________/

                 SCHEDULING ORDER FOR GROUP TWO DEFENDANTS

         After considering the parties’ various filings regarding the Court’s proposed schedule

 (Dkts. 446, 447, 465, 468) and the concerns raised by counsel at a telephonic status conference

 held on August 24, 2018, the Court adopts the following schedule for Defendants Edwin Mills and

 Carlo Wilson (the “Group Two Defendants”):

      1. September 28, 2018: Deadline for the Government to file Rule 16 discovery materials
         regarding culpability1;

      2. October 19, 2018: Deadline for filing motions regarding discovery matters and timing of
         Brady or other Government disclosures and severance motions;

      3. November 2, 2018: Deadline for responses in opposition to motions filed under Point 2;

      4. November 9, 2018: Deadline for replies in support of motions filed under Point 2;

      5. December 7, 2018: Deadline for filing motions to dismiss the indictment, motions for a
         bill of particulars, motions to suppress, challenges to warrants;

      6. January 2, 2019: Deadline for Defendants to file a motion seeking relief under Atkins and
         its progeny, including expert reports;


 1
  To the extent the parties do not reach agreement on the scope of the Government’s production,
 discovery motions should be filed. Regarding penalty phase disclosures, see Point 21 below.
                                                1
Case 2:16-cr-20460-MAG-RSW
        Case 2:18-cr-00292-DWAECF
                                Document
                                  No. 475 180-3
                                           filed 08/31/18
                                                   Filed 01/22/20
                                                             PageID.2196
                                                                   Page 2 ofPage
                                                                             3 2 of 3



    7. January 4, 2019: Deadline for responses in opposition to motions filed under Point 5;

    8. January 16, 2019: Deadline for the Government to identify experts and provide curriculum
       vitae that it intends to rely upon in opposition to any Atkins motion, and give notice of the
       type and scope of proposed Atkins-related testing of Defendants;

    9. January 18, 2019: Deadline for replies in support of motions filed under Point 5;

    10. January 30, 2019: Deadline for (i) Defendants to file objections to Government’s proposed
        Atkins testing, (ii) Government to file requests for alibi and insanity disclosures, and (iii)
        Defendants to provide reciprocal discovery pursuant to Federal Rule of Criminal Procedure
        16(b);

    11. February 8, 2019: Deadline for (i) Government to file any response to Defendants’
        objections regarding Atkins testing; and (ii) filing motions challenging the Federal Death
        Penalty Act, the death penalty per se, the Notice of Intent (Dkt. 293), Special Findings, the
        aggravating factors, an “as applied” challenge, and the juror selection process;

    12. March 1, 2019: Deadline for responses in opposition to motions filed under Point 11(ii);

    13. March 15, 2019: Deadline for replies in support of motions filed under Point 11(ii);

    14. April 1, 2019: Deadline for Government to file its response to any Atkins motion,
        including expert reports;

    15. April 8, 2019: Evidentiary hearing on Atkins motion;

    16. June 3, 2019: Deadline for Government to make disclosures regarding non-mental health
        experts under Fed. R. Crim. P. 16(a)(1)(G);

    17. June 24, 2019: Deadline for Defendants to make disclosures regarding non-mental health
        experts under Fed. R. Crim. P. 16(b)(1)(C);

    18. July 8, 2019: Deadline for (i) parties to file Daubert motions, and (ii) Government to file
        notice of intent to offer evidence under Federal Rules of Evidence 404(b), 609, and 807;

    19. July 22, 2019: Deadline for (i) responses in opposition to Daubert motions, and (ii)
        Defendants’ responses to Government’s notice of intent under Point 18(ii);

    20. July 29, 2019: Deadline for replies in support of Daubert motions;

    21. August 1, 2019: Deadline for parties to submit a joint statement, setting forth points of
        agreement and disagreement, regarding the nature and timing of disclosures pertaining to
        the penalty phase, including disclosures pursuant to Federal Rules of Criminal Procedure
        12.2 and 16. The Court envisions the process under Federal Rule 12.2 to begin with a
        deadline for Defendants to provide notice in December 2019;


                                                  2
Case 2:16-cr-20460-MAG-RSW
        Case 2:18-cr-00292-DWAECF
                                Document
                                  No. 475 180-3
                                           filed 08/31/18
                                                   Filed 01/22/20
                                                             PageID.2197
                                                                   Page 3 ofPage
                                                                             3 3 of 3



    22. August 5, 2019: Deadline for Government to file a reply regarding the notice of intent
        under Point 18(ii);

    23. August 19, 2019: Deadline for all other motions not otherwise mentioned in this schedule
        to be filed, including motions in limine;

    24. September 3, 2019: Deadline for responses in opposition to motions filed under Point 23;

    25. September 10, 2019: Deadline for replies in support of motions filed under Point 23;

    26. December 6, 2019: Deadline for parties to submit proposed voir dire questions, jury
        instructions, joint statement regarding the jury questionnaire, witness lists, and exhibit lists;

    27. December 20, 2019 at 9:30 a.m.: Final Pre-trial conference and plea cutoff date;

    28. April 21, 2020 at 8:30 a.m.: Jury trial.

        SO ORDERED.

 Dated: August 31, 2018                                 s/Mark A. Goldsmith
 Detroit, Michigan                                      MARK A. GOLDSMITH
                                                        United States District Judge


                                  CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and
 any unrepresented parties via the Court's ECF System to their respective email or First Class
 U.S. mail addresses disclosed on the Notice of Electronic Filing on August 31, 2018.



                                                        s/Jennifer McCoy for Karri Sandusky
                                                        Case Manager




                                                   3
       4:17-cr-00866-RBH Date Filed 05/02/18 Entry Number 121 Page 1 of 3
         Case 2:18-cr-00292-DWA Document 180-4 Filed 01/22/20 Page 1 of 3



                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF SOUTH CAROLINA
                                          FLORENCE DIVISION

United States of America,           )                            Crim. No.: 4:17-cr-00866-RBH
                                    )
v.                                  )                            SCHEDULING ORDER
                                    )
Brandon Michael Council,            )
                                    )
      Defendant.                    )
____________________________________)

         The Court hereby sets the following schedule in the above-captioned matter:1

1.      The Government is directed to file a proposal on the matter of jury selection procedures
on or before May 4, 2018. The Defense is directed to respond to the Government's proposal on
or before May 18, 2018. The parties may file responses to the proposals of the opposing party on
or before June 4, 2018. In addition to general jury selection procedures such as the method
of strikes, manner of conducting voir dire, etc., Counsel are also directed to address
deadlines for submission of a case specific questionnaire and any request for a state-wide
panel.

2.     The Government is directed to file a proposal on the matter of Rule 12.2 procedures on or
before May 21, 2018. The Defense is directed to respond to the Government's proposal on this
matter on or before June 6, 2018. The parties may file responses to the proposals of the opposing
party on or before June 20, 2018. The deadline for any Defense notice of intent to offer evidence
required under Fed. R. Crim. P. 12.2 is October 15, 2018.

3.      The deadline for the defendant to raise issues of competency is June 1, 2018. In the event
that no motion is filed, the Defense shall file an ex parte declaration under seal explaining why.

4.     The deadline for the defendant to raise claims under Atkins v. Virginia, 536 U.S. 304
(2002) is August 31, 2018.

5.     The deadline for filing any motions addressing venue is June 1, 2018. The Government
may respond by June 25, 2018.



         1
                  Except for the Notice of Mitigation Factors deadline in paragraph 15 below, this Scheduling Order
is based on dates agreed to by the parties as set forth in the joint motion to set a scheduling order. [ECF No. 118].
The Court may, in its discretion, alter this schedule if the need should arise. Should either party believe a necessary
deadline has not been addressed, they should consult and bring the matter to the Court's attention.
         The Court will issue a subsequent order addressing Rule 12.2 disclosures and procedures and jury selection
procedures after it receives the parties' proposals as set forth in paragraphs 1 and 2 above.
      4:17-cr-00866-RBH Date Filed 05/02/18 Entry Number 121 Page 2 of 3
        Case 2:18-cr-00292-DWA Document 180-4 Filed 01/22/20 Page 2 of 3



6.     The deadline for filing motions to suppress any statements made by the Defendant is
September 17, 2018. The Government's response to any motions to suppress statements is due
on or before October 8, 2018.

7.     The deadline for defendant to file motions that would be dispositive (i.e. motions to
dismiss based on challenges to sufficiency of the indictment, grand jury process, etc.) is August
27, 2018. The Government's response to any such motions is due on or before September 10,
2018.

8.      The deadline for filing motions to suppress evidence that is the fruit of any searches is
July 20, 2018.2 The Government’s response to any motions to suppress evidence that is the fruit
of any searches is due on or before August 3, 2018.

9.     The parties are directed on or before August 31, 2018, to make disclosure of guilt phase
non-mental health expert summaries required by Fed. R. Crim. P. 16(a)(1)(G) and Fed. R. Crim.
P. 16(b)(1)(C). Parties are directed to file on or before September 21, 2018, any summaries for
experts identified in response to the opposing party's August 31 summaries. Any challenge to the
testimony of guilt phase non-mental health experts or experts identified in response to such
experts must be filed on or before November 12, 2018, with responses due on November 26,
2018.

10.    The parties are directed on or before November 5, 2018, to make disclosure of sentencing
phase non-mental health expert summaries required by Fed. R. Crim. P. 16(a)(1)(G) and Fed. R.
Crim. P. 16(b)(1)(C). Parties are directed to file on or before November 19, 2018, any
summaries for experts identified in response to the opposing party's November 5 summaries. Any
challenge to the testimony of sentencing phase non-mental health experts or experts identified in
response to such experts must be filed on or before December 3, 2018, with responses due on
December 19, 2018.

11.     Any motion challenging the death penalty and the Government's notice of intent (if any)
shall be filed on or before September 18, 2018. The Government may respond by October 9,
2018.

12.     The parties are directed to confer on the matter of jury instructions and verdict form for
all phases of the trial and to submit on or before November 16, 2018, a joint proposal regarding
any areas of common agreement and separate proposals regarding any areas in dispute. The
parties may file responses to the proposals of the opposing party on or before November 30,
2018.

13.     The Government shall produce its guilt and sentencing phase witness and exhibit lists no

        2
                This deadline is based on the Government's assurances it will provide all outstanding discovery
known to the Government by June 1, 2018.

                                                        2
       4:17-cr-00866-RBH Date Filed 05/02/18 Entry Number 121 Page 3 of 3
         Case 2:18-cr-00292-DWA Document 180-4 Filed 01/22/20 Page 3 of 3



later than November 16, 2018. The Defense shall produce its witness and exhibit list for the guilt
phase (excluding any witnesses or exhibits related to Rule 12.2) no later than December 31,
2018. The Defense shall produce its witness and exhibit lists for any additional witnesses for the
sentencing phase at the close of the Government's evidence in the guilt phase.

14.    Any motions in limine regarding the guilt phase shall be filed on or before December 7,
2018. Deadlines regarding motions in limine as to the penalty phase shall be decided by the
Court pursuant to briefings to be filed by the parties.

15.     In the event of a guilty verdict in this matter, the Defense shall, within 12 hours of a
guilty verdict, present its Notice of Mitigation Factors.

16.      The Court will begin jury selection, with trial to follow, on or about January 14, 2019.3

         IT IS SO ORDERED.

May 2, 2018                                                               s/ R. Bryan Harwell
Florence, South Carolina                                                  R. Bryan Harwell
                                                                          United States District Judge




         3
                   The Court notes defense counsel's continuing objection to beginning the trial on or about January
14, 2019. The government proposed a November 5, 2018 trial date. See [ECF No. 91-1]. Defense counsel proposed
an April 1, 2019 trial date. See [ECF No. 92-1]. The Court, in its discretion, rejected both proposed dates and has
set a date for January 14, 2019.
          The Court previously continued this case to January 14, 2019. See [ECF No. 99]. The Court construes
defense counsel's continuing objection to the January 14, 2019 trial date as a request to continue the case beyond
January 14, 2019. Defense counsel contends that this case is proceeding faster than most other death penalty cases
and suggests Defendant's 5th, 6th, and 8th Amendment rights could be violated if Defendant is rushed to trial. See
[ECF No. 92].
          "In the course of trial, after due appointment of competent counsel, many procedural questions necessarily
arise which must be decided by the trial judge in the light of facts then presented and conditions then existing.
Disposition of a request for continuance is of this nature and is made in the discretion of the trial judge, the exercise
of which will ordinarily not be reviewed." Avery v. State of Alabama, 308 U.S. 444, 446 (1940); Morris v. Slappy,
461 U.S. 1, 11-12 (1983) (stating "broad discretion must be granted trial courts on matters of continuances; only an
unreasoning and arbitary 'insistence upon expeditiousness in the face of a justifiable request for a delay' violates the
right to assistance of counsel").
          The Defendant has four exceptional and highly qualified lawyers representing him. The Court is not aware
of any reason Defendant's lawyers cannot be ready to try this case on January 14, 2019, and defense counsel has
offered no specific reason why they cannot be adequately prepared for trial on January 14, 2019. Therefore, the
Court, at this time, denies defense counsel's request for a continuance beyond the January 14, 2019 trial date.

                                                            3
      Case
      2:17-cr-20037-CSB-EIL
           2:18-cr-00292-DWA # Document
                               67 Page 180-5
                                        1 of 4 Filed 01/22/20 Page 1 of 4             E-FILED
                                                   Wednesday, 14 February, 2018 11:36:44 AM
                                                                Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION
____________________________________________________________________________

UNITED STATES OF AMERICA,                      )
                                               )
                    Plaintiff,                 )
      v.                                       )      Case No. 17-CR-20037
                                               )
BRENDT A. CHRISTENSEN,                         )
                                               )
                    Defendant.                 )

                                        ORDER

      The court enters the following scheduling order in this matter. If the parties

believe the court has omitted any deadlines they believe should be incorporated into the

scheduling order, they must file a motion seeking such incorporation with the court by

March 5, 2018.



      •      May 18, 2018 Government disclosure to Defendant of Rule 16 material and
                          evidence required to be disclosed under Brady and Giglio;

                                 Government supplemental disclosure to Defendant of
                                 expert witnesses in case-in-chief and expected
                                 evidence in support of aggravating factors.

      •      July 13 , 2018      Defense motions concerning any contested discovery
                                 matters related to either guilt/innocence or penalty
                                 phases of trial.
Case
2:17-cr-20037-CSB-EIL
     2:18-cr-00292-DWA # Document
                         67 Page 180-5
                                  2 of 4 Filed 01/22/20 Page 2 of 4



•    Aug. 24, 2018      Defendant disclosure to Government of non-Rule 12.2
                        expert witnesses, including rebuttal experts;

                        New and amended pretrial motions due (other than
                        motions in limine), specifically including the
                        following:
                               -      Discovery motions;
                               -      Constitutional challenges to the Federal
                                      Death Penalty Act;
                               -      Challenges to Superseding Indictment
                                      or Notice of Intent;
                               -      Factual and legal challenges to validity
                                      of aggravating factors;
                               -      Challenges to Grand Jury venire
                               -      Motions attacking institution of
                                      prosecution;
                               -      Bill of Particulars;
                               -      Motions to suppress evidence;
                               -      Challenges to Government’s expert
                                      witnesses (including Daubert motions);

•    Sept. 21, 2018     Defendant’s deadline to give notice of intent to offer
                        Atkins defense or Rule 12.2 evidence during the guilt
                        and/or penalty phase.

•    Sept. 28, 2018     Motion to examine Defendant pursuant to
                        Defendant’s notice of intent to offer Atkins defense or
                        Rule 12.2 evidence during the guilt and/or penalty
                        phase (if such defense offered);

                        Motion for change of venue.

•    October 16, 2018   Responses to pretrial motions;

                        Government disclosure of rebuttal experts;

                        Government’s challenge to defense expert witnesses;

                        Government’s response to Defendant’s challenge to
                        Government experts;

                        Response to any motion for change of venue.

                                 2
Case
2:17-cr-20037-CSB-EIL
     2:18-cr-00292-DWA # Document
                         67 Page 180-5
                                  3 of 4 Filed 01/22/20 Page 3 of 4



•    Nov. 16, 2018      Parties’ objections to court’s proposed Juror
                        Questionnaire.

•    December 7, 2018   Responses to objections to court’s proposed Juror
                        Questionnaire;

                        Defendant’s challenges to Government’s rebuttal
                        witnesses;

                        Defendant’s response to Government’s challenges to
                        defense experts;

                        Replies to responses to pretrial motions (only with
                        prior leave of court).

•    December 14, 17,   Hearings on any pretrial motions and proposed Juror
     18, and 19, 2018   Questionnaire (if necessary)

•    January 4, 2019    Submission of proposed jury instructions;

                        Objections to the court’s jury selection procedures
                        (including voir dire process).

•    January 11, 2019   Jury Questionnaires to be mailed.

•    January 18, 2019   Objections to proposed jury instructions;

                        Responses to objections to jury selection procedures
                        (including voir dire process);

                        Deadline for completion of Government testing based
                        on Defendant’s notice of intent to offer Atkins defense
                        or introduce Rule 12.2 evidence during the trial
                        and/or penalty phase (if such defense offered).

•    February 1, 2019   Conference on jury instructions, jury selection
                        procedures and voir dire process.

•    February 8, 2019   Motions in limine;

                        Anticipated date for completed Juror Questionnaires
                        to be provided to the parties.

                                 3
Case
2:17-cr-20037-CSB-EIL
     2:18-cr-00292-DWA # Document
                         67 Page 180-5
                                  4 of 4 Filed 01/22/20 Page 4 of 4



•    March 1, 2019      Responses to motions in limine.

•    March 4, 2019      Motions to strike potential jurors for cause based on
                        their answers to Juror Questionnaire.

•    March 11, 2019     Pretrial conference which shall include any necessary
                        hearings on motions in limine, parties’ motions to
                        strike potential jurors for cause, and probable jury
                        instruction conference;

                        Government to provide defense with Jencks material
                        pursuant to 18 U.S.C. § 3500;

                        Parties to file witness lists, exhibit lists, and proposed
                        voir dire questions.

•    March 25, 2019     Final Pretrial Conference
     10:00 a.m.

•    April 2, 2019      Jury Orientation
     9:00 a.m.

•    April 3, 2019      Jury Selection begins
     9:00 a.m.


     ENTERED this 14th day of February, 2018.


                        s/ COLIN S. BRUCE
                       U.S. DISTRICT JUDGE




                                  4
Case 1:16-cr-00026-MAC-ZJH
        Case 2:18-cr-00292-DWA
                             Document
                                Document
                                      42 180-6
                                         Filed 03/22/16
                                                Filed 01/22/20
                                                         Page 1Page
                                                               of 4 PageID
                                                                     1 of 4 #: 175




 UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                        §
                                                 §
 versus                                          §    CRIMINAL ACTION NO. 1:16-CR-26
                                                 §
 CHRISTOPHER EMORY CRAMER and                    §
 RICKY ALLEN FACKRELL                            §

                                    SCHEDULING ORDER

          The court enters this case specific scheduling order which controls disposition of this

 action pending further court order. Although the provisions set forth herein are mandatory and

 binding upon all parties, nothing in this order limits the court’s discretion to enhance,

 supplement, amend, or eliminate any provision in the interest of justice. The parties are advised

 that the court intends to adhere strictly to the following scheduling deadlines:


 July 15, 2016          Brady disclosure deadline. Deadline for the Government to make
                        disclosures required by Brady v. Maryland, 373 U.S. 83 (1963) (evidence
                        which might tend to exculpate a defendant, mitigate punishment, or
                        impeach testimony which may be determinative of a defendant’s guilt or
                        innocence). Any exculpatory evidence coming into the possession of the
                        Government after this deadline shall be immediately provided to
                        Defendants.

 July 15, 2016          The Government’s discovery deadline. Deadline for the Government to
                        comply with all discovery and inspection obligations required by Rule
                        16(a) of the Federal Rules of Criminal Procedure.

 November 4, 2016       Hearing. The court will testimony from the jury administrator regarding
 10:00 a.m.             the creation of the master jury wheel and allow counsel to question her so
                        as to make any record regarding the Eastern District Jury Plan they deem
                        appropriate.

 January 3, 2017        Expert witnesses. Deadline to disclose identity of expert witnesses, a
                        summary of their qualifications, and any reports of physical, scientific or
                        mental examinations or experiments made by experts in connection with
                        this case that the parties intend to introduce as evidence, including a
Case 1:16-cr-00026-MAC-ZJH
        Case 2:18-cr-00292-DWA
                             Document
                                Document
                                      42 180-6
                                         Filed 03/22/16
                                                Filed 01/22/20
                                                         Page 2Page
                                                               of 4 PageID
                                                                     2 of 4 #: 176



                    written summary of any testimony of said expert witnesses as required by
                    Rule 16.

 January 17, 2017   Motion to sever Defendants. Deadline to file electronically a motion to
                    sever Defendants. The motion and briefing in support thereof should be
                    filed as one document.

 January 30, 2017   Response to motion to sever Defendants. Deadline to file electronically
                    a response to the motion to sever. The response and briefing in support
                    thereof should be filed as one document.

 February 8, 2017   Mental health evidence. Defendants shall give written notice to the
                    Government if they intend to introduce expert evidence or testimony
                    regarding their mental health at any phase of the trial. See FED. R. CRIM.
                    P. 12.2. The notice should be sufficiently explicit to allow the
                    Government to find potential mental health expert witnesses in the same
                    field.

 March 17, 2017     Plea agreement. Deadline to notify the court of any plea agreement. No
                    plea agreement entered into after the deadline shall be recognized by the
                    court absent good cause shown.

 April 3, 2017      Proposed juror questionnaire. Deadline to file electronically the joint
                    proposed juror questionnaire. The parties shall endeavor to reach an
                    agreement on the form and substance of the questions included. Those
                    portions of the questionnaire that remain in dispute should be identified in
                    boldface type.

 April 28, 2017     Hearing regarding proposed juror questionnaire, if necessary.
 10:00 a.m.

 May 1, 2017        Defendants’ discovery deadline. Deadline for Defendants to comply with
                    all discovery and inspection obligations required by Rule 16(b) of the
                    Federal Rules of Criminal Procedure.

 May 1, 2017        Guilt/Innocence pre-trial motions. Deadline to file electronically all
                    guilt/innocence pre-trial motions. Motions and briefing in support thereof
                    should be filed as one document.

 May 1, 2017        Objections to expert witnesses. Deadline to file any objections or
                    challenges to expert witness testimony pursuant to Daubert v. Merrell Dow
                    Pharmaceuticals, Inc., 509 U.S. 579 (1993).



                                             2
Case 1:16-cr-00026-MAC-ZJH
        Case 2:18-cr-00292-DWA
                             Document
                                Document
                                      42 180-6
                                         Filed 03/22/16
                                                Filed 01/22/20
                                                         Page 3Page
                                                               of 4 PageID
                                                                     3 of 4 #: 177



 May 8, 2017       Juror qualification questionnaire review deadline. Deadline for counsel to
                   review the juror qualification questionnaires of those persons
                   presumptively inappropriate for inclusion in the master jury wheel because
                   they are disqualified, exempt, or have an excuse. Counsel will need to
                   make arrangements to review the questionnaires with the jury
                   administrator prior to doing so.

 May 8, 2017       Writ deadline. Deadline to file requests for the issuance of any writs of
                   habeas corpus ad testificandum. Requests should be filed under seal.

 May 8, 2017       Deadline to file motions in limine and pre-trial motions regarding
                   punishment.

 May 30, 2017      Responses to guilt/innocence pre-trial motions. Deadline to file
                   electronically responses to all guilt/innocence pre-trial motions. Responses
                   and briefing in support thereof should be filed as one document.

 May 30, 2017      Deadline for responses to motions in limine and pre-trial motions regarding
                   punishment.

 May 30, 2017      Status conference.
 10:00 a.m.

 June 5, 2017      Defendant’s deadline for notice pursuant to Atkins v. Virginia, 536 U.S.
                   304 (2002), if necessary.

 June 27, 2017     Atkins hearing. Atkins hearing to be held, if necessary.
 10:00 a.m.

 July 6, 2017      Juror qualification questionnaire review. Counsel will jointly convene in
                   the jury impaneling room to review the qualification questionnaires and
                   consider additional disqualifications, hardships, excuses, and requests for
                   deferment.

 July 10, 2017     Potential witness lists due. Deadline for the parties to submit to the court
                   potential witness lists identifying the residence (city and state) of each
                   potential witness for the purpose of listing such persons in the juror
                   questionnaire.

 July 10, 2017     Jury instructions. Deadline to file proposed agreed jury instructions and
                   proposed opposed instructions with appropriate citations to authority for
                   each. Those instructions that remain in dispute should be identified in
                   boldface type. Any party seeking to file proposed jury instructions after
                   the deadline may do so only with leave of court.

                                            3
Case 1:16-cr-00026-MAC-ZJH
        Case 2:18-cr-00292-DWA
                             Document
                                Document
                                      42 180-6
                                         Filed 03/22/16
                                                Filed 01/22/20
                                                         Page 4Page
                                                               of 4 PageID
                                                                     4 of 4 #: 178



 August 2, 2017       Amended witness list due. Deadline to submit to the court any additions,
                      deletions, or corrections to proposed witness lists for the purpose of listing
                      each potential witness in the juror questionnaire.

 August 2, 2017       Pre-trial disclosure. The Government shall disclose all Giglio and Jencks
                      Acts materials in the Government’s possession. Subsequent modifications
                      or additions to such matters shall be provided to Defendants on a
                      continuing basis, but no later than the day prior to the date the Government
                      plans to call the witness to testify.

 August 4, 2017       Objections to proposed jury instructions. Deadline to file any written
                      objections to proposed jury instructions. Objections must be written,
                      specific, cite authority, and include any alternate instructions counsel
                      deems appropriate.

 August 4, 2017       Exhibit lists due. Deadline to submit to the court exhibit lists and two
                      copies of all exhibits expected to be introduced during trial. All exhibits
                      to be used at trial should be pre-marked numerically and in succession.
                      Groups of exhibits pertaining to the same subject matter may, at counsel’s
                      discretion, be numbered and lettered (i.e., 2a, 2b, 2c).

 August 4, 2017       The Government shall provide to Defendants a copy of the Indictment and
                      a list of veniremen and witnesses. Pursuant to 18 U.S.C. § 3432, the
                      Government shall provide Defendants with a list of veniremen and the
                      witnesses to be produced at trial, identifying the place of residence (city
                      and state) of each venireman and witness.

 August 4, 2017       Pre-trial conference. The court shall convene a pre-trial conference with
 10:00 a.m.           counsel to resolve outstanding jury selection issues, pending motions (if
                      any), motions in limine, and trial scheduling matters.

 September 5, 2017    General voir dire commences.
 9:00 a.m.

 September 11, 2017 Individual voir dire commences.
 9:00 a.m.

 October
  .      10, 2017    Trial.
 SIGNED
 9:00 a.m. at Beaumont, Texas, this 7th day of September, 2004.

 SIGNED at Beaumont, Texas, this 22nd day of March, 2016.




                                  ________________________________________
                                            4 MARCIA A. CRONE
                                       UNITED STATES DISTRICT JUDGE
Case
 Case2:18-cr-00292-DWA
       5:01-cr-00012-gwc Document
                         Document 180-7
                                  584 Filed
                                        Filed07/13/15
                                              01/22/20 Page
                                                        Page1 1ofof3 3
Case
 Case2:18-cr-00292-DWA
       5:01-cr-00012-gwc Document
                         Document 180-7
                                  584 Filed
                                        Filed07/13/15
                                              01/22/20 Page
                                                        Page2 2ofof3 3
Case
 Case2:18-cr-00292-DWA
       5:01-cr-00012-gwc Document
                         Document 180-7
                                  584 Filed
                                        Filed07/13/15
                                              01/22/20 Page
                                                        Page3 3ofof3 3
       Case
        Case2:18-cr-00292-DWA
             1:10-cr-02734-JCH Document
                               Document180-8
                                        219 Filed
                                             Filed09/09/11
                                                   01/22/20 Page
                                                             Page1 1ofof3 3



                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
       vs.                                       )       CRIMINAL NO. 10-2734 JH
                                                 )
JOHN CHARLES McCLUSKEY,                          )
TRACY ALLEN PROVINCE, and                        )
CASSLYN MAE WELCH,                               )
                                                 )
               Defendants.                       )




                  ORDER REGARDING MENTAL HEALTH EVIDENCE

       Based upon Fed. R. Crim. P. 12.2 and the inherent authority of this Court, the Court

hereby orders the following:

       A.      If Defendant intends to introduce expert evidence during the penalty phase of his

trial, relating to mental disease or defect, or any other mental condition of Defendant bearing on

the issue of punishment, Defendant must file written notice thereof no later than June 8, 2012.

               Defendant’s notice shall include the name and professional qualifications of any

mental health professional who will testify as an expert and a brief, general summary of the

topics to be addressed that is sufficient to permit the Government to determine the area in which

its expert must be versed. The notice shall include experts who are basing their opinions on a

review of records and not a personal examination of Defendant.

       B.      If Defendant files notice of plans to introduce expert mental health evidence at the

penalty phase, Defendant shall be examined by a psychiatrist or other mental health professional
        Case
         Case2:18-cr-00292-DWA
              1:10-cr-02734-JCH Document
                                Document180-8
                                         219 Filed
                                              Filed09/09/11
                                                    01/22/20 Page
                                                              Page2 2ofof3 3



selected by the Government. The Government’s examination shall take place no later than

August 8, 2012, presuming Defendant is made available to the Government during that time.

The report of that examination and the expert report of any examination initiated by Defendant

shall be filed under seal with the Court before the commencement of the guilt phase of

Defendant’s trial.

       C.      In anticipation of such notice from Defendant, the Government shall designate an

Assistant United States Attorney (“AUSA”) from the District of New Mexico as a fire-walled

AUSA to arrange for any evaluation by an expert designated by the Government, handle any

issues arising out of the evaluation process, and arrange for filing of expert reports under seal.

The fire-walled AUSA may not join the prosecution team until Defendant gives notice

confirming his intent to introduce expert mental health evidence during the penalty phase of the

trial. Any individuals assisting the fire-walled AUSA shall be subject to the same requirements

and restrictions as the fire-walled AUSA.

       D.      If there is a guilty verdict on a death-eligible count in the trial of this case,

Defendant shall, no later than 24-hours after issuance of such a verdict, file a pleading

confirming or disavowing his intent to introduce mental health evidence at the penalty phase. If

Defendant withdraws his previously tendered notice, the results of any mental health

examinations concerning Defendant will not be released to the Government’s trial team and the

fire-walled AUSA may not join the Government trial team.

               If Defendant confirms his intent to introduce mental health evidence at the

penalty phase, the reports of any examinations by a Government expert shall be released to

Defendant immediately after Defendant files his pleading confirming the earlier notice. No later

than 24 hours after release of the Government’s reports, the report or reports of any defense
        Case
         Case2:18-cr-00292-DWA
              1:10-cr-02734-JCH Document
                                Document180-8
                                         219 Filed
                                              Filed09/09/11
                                                    01/22/20 Page
                                                              Page3 3ofof3 3



experts shall be released to counsel for the Government, or defendant shall file a notice of

withdrawal of his intent to introduce expert mental health evidence.

       E.      Even if Defendant confirms his intent to offer mental health evidence, Defendant

may withdraw a notice of intent to introduce such evidence at any time before such evidence is

presented at trial. In that event, none of the fact of notice, results, or reports of any mental

examination, or any facts disclosed only therein shall be admissible against Defendant.

       F.      Failure of Defendant to provide notice, or to participate in a Court-ordered

examination, or to confirm his intent to introduce mental health evidence at the penalty phase,

may result in forfeiture of the right to present mental health testimony at trial.

       IT IS SO ORDERED.




                                               _____________________________
                                               JUDITH C. HERRERA
                                               UNITED STATES DISTRICT JUDGE
Case 1:16-cr-00026-MAC-ZJH
         Case 2:18-cr-00292-DWA
                             Document
                                 Document
                                      378 180-9
                                          Filed 02/21/18
                                                 Filed 01/22/20
                                                          Page 1Page
                                                                of 2 PageID
                                                                      1 of 2 #: 3386




   UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                        §
                                                  §
  versus                                          §           CASE NO. 1:16-CR-26
                                                  §
  CHRISTOPHER EMORY CRAMER (1)                    §
  RICKY ALLEN FACKRELL (2)                        §

                                                ORDER

           The Government’s Agreed Motion for Proposed Experts, Including Rule 12.2 Experts,

  Notice, Discovery, and Procedures (Doc. No. 369) is GRANTED.                    Accordingly, the

  Government’s Motion for Proposed Rule 12.2 Notice, Discovery, and Procedures (Doc. No. 354)

  is DENIED AS MOOT.

           It is ORDERED that Defendants must provide all information required under Rule 16,

  including the identity of expert witnesses, a summary of their qualifications, and any reports of

  physical, scientific, or mental examinations, or experiments, made by experts in connection with

  this case that the parties intend to introduce as evidence, including a written summary of any

  testimony of said expert witnesses by Friday, March 9, 2018, for witnesses to be called during

  the guilt/innocence phase of the trial, and by Friday, March 23, 2018, for witnesses to be called

  during the punishment hearing of the trial.

           It is FURTHER ORDERED that Defendants provide meaningful notice of intent to

  introduce mental condition expert evidence to the prosecution trial team which shall include the

  names of each expert, types of experts, and the specific tests administered in their examination of

  Defendants by Friday, March 9, 2018.
Case 1:16-cr-00026-MAC-ZJH
         Case 2:18-cr-00292-DWA
                             Document
                                 Document
                                      378 180-9
                                          Filed 02/21/18
                                                 Filed 01/22/20
                                                          Page 2Page
                                                                of 2 PageID
                                                                      2 of 2 #: 3387



         It is FURTHER ORDERED that Defendants provide disclosures directly to mental health

  experts designated by the Government of any of their experts’ results and reports, including raw

  data, notes, and any documents and records relied upon by their mental health experts by Friday,

  March 23, 2018.

         It is FURTHER ORDERED that the Government’s mental health experts will be directed

  to have no contact with the Government’s prosecution team concerning the results of government

  testing, or the expert’s evaluation of any disclosures made to him/her by Defendants.

         It is FURTHER ORDERED that Defendants are to submit to examinations with mental

  health experts designated by the Government, if the Government requests such examinations, by

  Monday,. May 14, 2018.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 21st day of February, 2018.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                 2
